PER CURIAM.
The appellant challenges an order denying his motion seeking prison credit filed pursuant to Florida Rule of Criminal Procedure 3.800. We reverse and remand for the trial court to either attach portions of the record conclusively refuting the appellant’s allegations that he was not awarded credit for the initial time served on the incarcerative portion of his “split sentence,” or to grant the requested relief. See Robinson v. State, 786 So.2d 651 (Fla. 4th DCA 2001); Layman v. State, 787 So.2d 44 (Fla. 2d DCA 2001).
REVERSED and REMANDED.
MINER, WOLF and VAN NORTWICK, JJ., concur.